Citation Nr: 0031224	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-08 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1969 
and from March 1971 to December 1977.  He served in Vietnam 
from September 20, 1967 to September 16, 1968 and from 
September 3, 1971 to February 18, 1972.

This appeal arose from a March 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied service connection 
for PTSD.  The veteran testified before a Board of Veterans' 
Appeals (Board) Veterans Law Judge (VLJ) at a personal 
hearing conducted in July 2000 in Washington, D.C.

The veteran also submitted a timely notice of disagreement to 
the RO's March 1998 decision denying service connection for 
an unspecified disability or disabilities manifested by 
shortness of breath, muscle cramps and spasms, memory loss, 
irritability, recurring nightmares, and severe pain in legs.  
The statement of the case issued in August 1998 addressed 
these additional service connection issues but the veteran 
has not submitted a timely substantive appeal.  Absent a 
timely appeal, the Board has no jurisdiction to review the 
March 1998 RO decision which denied service connection for an 
unspecified disability or disabilities manifested by 
shortness of breath, muscle cramps and spasms, memory loss, 
irritability, recurring nightmares, and severe pain in legs.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); Roy v. Brown, 5 
Vet. App. 554 (1993).  The Board has the ultimate authority 
and obligation to determine its own jurisdiction, including 
whether an appeal is timely. While due process requires that 
the veteran first be given an opportunity to submit any 
evidence and argument on the timeliness question (Marsh v. 
West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 
384 (1993)), at his Board hearing in July 2000, the veteran 
indicated that he is continuing to only pursue claims for 
service connection for PTSD and an increased (compensable) 
rating for his service connected low back strain.  The latter 
claim will be addressed in the Remand appended to this 
decision.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of PTSD has been based, occurred 
during service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that the veteran had submitted VA 
outpatient treatment records developed between December 1998 
and July 2000 at his July 2000 personal hearing.  This was 
submitted more than 90 days after the case had been certified 
to the Board; it was thus incumbent upon the veteran or his 
representative to file a motion showing good cause for the 
failure to submit additional evidence within 90 days of 
certification and transfer of the record to the Board.  See 
38 C.F.R. § 20.1304(b) (2000).  The VLJ at the hearing 
conducted in July 2000 noted that the representative was 
going to submit such a motion so that this evidence could be 
considered.  However, this motion was never received.  
Therefore, the evidence noted above will not be considered in 
deciding the pending appeal.  38 C.F.R. § 20.1304(b).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran's DD-214's did not indicate that he had been 
involved in combat or that he had received any injuries.  He 
received the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal with 60 Device, and 
the Vietnam Cross of Gallantry with Palm.  There was no 
evidence that he had been awarded any individual combat 
badges.  According to his personnel records, his primary 
military occupational specialty during his tours of duty in 
Vietnam was field radio repairman.  

The veteran's service medical records included the June 1966 
entrance examination, the April 1969 separation examination, 
the February 1971 entrance examination and the October 1977 
separation examination.  None of these examination reports 
contained any psychiatric complaints.  The objective 
examinations found the veteran to be psychiatrically normal.  
The remaining service medical records also contain no 
complaints of or treatment for a psychiatric condition.

In August 1991, the veteran was committed to a private 
hospital after he had held a gun to his head.  He had become 
depressed and dysphoric after experiencing marital problems.  
The mental status examination found that he was cooperative 
but extremely circumstantial.  His speech was slow and 
deliberate and his thought processes were goal directed.  He 
was oriented in three spheres, abstracted well, displayed 
mild psychomotor retardation, and had intact memory.  The 
diagnosis was depression, not otherwise specified.

In a July 1997 statement, the veteran indicated that his 
long-term memory would come and go and that his short-term 
memory was all but gone.  He commented that he would get 
angry for no reason and that it was hard to separate his 
imagination from reality.  He had nightmares and tended to 
stay by himself.  He indicated that he had served in the Nha 
Trang area of Vietnam and had been trapped half-way across a 
bridge when it was hit by enemy fire.  This occurred sometime 
during the 1968 TET offensive.  He stated that he never knew 
whether he would live or die and that there had been bodies 
everywhere.  However, he admitted that he could not recall 
dates or particular places.  He referred to a friend being 
killed in 1968, although he could not recall his name.

In February 1998, the U.S. Armed Services Center for Research 
of Unit Records, responded to the RO's request for 
verification of the veteran's alleged stressors.  This 
response included a unit history and Operational Reports-
Lessons Learned (OR-LL) for the period covering January to 
April 1968 , submitted by the 63rd Maintenance Battalion.  
These records documented the units involvement in the TET 
offensive, as stated by the veteran.  The OR-LL for the 54th 
General Support Group, the Maintenance Battalion's higher 
headquarters, for the period ending in April 1968, documented 
an attack on Nha Trang on February 16, 1968.  Extracts from 
the Air Base in the Republic of Vietnam 1961-73 also 
documented attacks on Nha Trang on January 31, 1968 and 
February 16, 1968, during the veteran's tour in Vietnam.  
However, it was noted that, in order to verify any 
causalities noted by the veteran, he would have to provide 
the numbers and full names of the causalities, unit 
designations to the company level and other units involved.  
It was stated that the PTSD unit could only verify specific 
combat incidents as recalled by the veteran.  He would have 
to provide the "who, what, where and when" in order to 
verify any claimed stressor.

A July 6, 1998 VA outpatient treatment record showed that the 
veteran had been seen for severe depression that had had its 
onset approximately two weeks before.  There was no apparent 
reason for this depression noted.  He also indicated that his 
temper was getting worse.  He reported having flashbacks, 
nightmares and poor sleep.  The diagnoses included chronic 
PTSD, recurrent major depression and dysthymic disorder.  

The veteran submitted two undated statements.  The first 
stated that he had only been in Vietnam for a few days when 
he was sent to Nha Trang and came under small arms and 
automatic weapons fire.  At that time, he fired his weapon at 
any movement.  He also recalled that one man had suffered a 
head injury, although he did not know his name.  He wrote 
that he had been used for some unusual assignments for which 
there were no records.  These included helping to "clean 
up" Nha Trang after attacks and taking equipment to other 
units; he indicated that on one of these trips, when he was 
alone, he was ambushed and killed two men.  He indicated that 
his own unit did not care if the men reported for duty, so he 
would go to a Special Forces unit and go on patrols with 
them.  The other men in this unit did not even know his last 
name because he was not supposed to be with them.  He was 
reportedly asked if he wanted a Combat Infantryman's Badge, 
but he refused, again noting that he was not supposed to be 
with them on patrol.  He also stated that he had been sent on 
a "mission," for which there was no paperwork, when he saw 
a prisoner of war being tortured by the enemy; however, he 
was unable to do anything, because the only thing that 
mattered was completing the "mission."  He never indicated 
what this mission involved and provided no details.

The second undated letter was addressed to his physician.  He 
said that he had run out of medications and had almost beaten 
his daughter, only being stopped by his crying granddaughter, 
who brought him back to reality.  He recounted numerous 
incidents when he lost his temper and he indicated that he 
was in the mood to get into trouble.

The veteran submitted the records relied upon by the Social 
Security Administration (SSA) in awarding him benefits.  The 
evaluation conducted by SSA diagnosed anxiety related 
disorders and affective/mood disorders.  Numerous VA 
outpatient treatment records included diagnosed PTSD.  On 
December 17, 1997, he indicated that he had volunteered as a 
member of an ambush patrol unit and had killed numerous Viet 
Cong.  He admitted that his primary duty had been repairing 
radios and other communications devises, although he said 
that he had also hauled ammunition.  In an August 4, 1998 
record, the veteran recounted an incident at a rubber 
plantation in Vietnam, when he was alone in a jeep, and fired 
at movement that he saw in the distance.  When he checked out 
who he had killed, he found two children around the age of 
12.  On August 13, 1998, he admitted that he was having 
trouble recalling names and dates.  

Additional VA outpatient treatment records developed between 
November 1997 and March 1999 also included diagnoses of PTSD.  
On February 17, 1999, he again described the incident at the 
rubber plantation and expressed his concern that he would be 
charged with war crimes.  On March 18, 1999, he noted his 
inability to recall incidents from the combat zone.  

The veteran then testified before a Board VLJ in July 2000.  
He stated that he had been attached to the military police on 
a temporary basis.  He also said that he had experienced 
small arms and automatic weapons fire, which he first 
experienced shortly after his arrival in Vietnam.  He 
indicated that he his unit was constantly under attack, often 
mistakenly, since they were just down the road from a Special 
Forces unit.  He recounted transporting equipment and 
explosives; he also went into the field to repair radios.  He 
could not recall the names of any of the bases where he went 
to make these repairs, although he indicated that he had 
traveled all over Vietnam.  He again recounted the incident 
at the rubber plantation, when he had fired at two forms, 
only to find out that they were two children.  He admitted to 
having flashbacks and nightmares, which were better with 
medication.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the objective evidence indicates that 
the veteran was engaged in a noncombat military occupation 
while in Vietnam, namely field radio repairman.  His DD-214 
did not reflect the receipt of any combat badges.  While the 
U.S. Armed Services Center for Research of Unit Records had 
confirmed that Nha Trang had come under attack during the 
time that the veteran's unit was stationed there, there was 
no indication that the veteran had been "engaged in combat" 
at that time or had been in any personal danger.  The veteran 
has claimed that he had engaged in patrol missions and killed 
numerous Viet Cong; he also recounted an incident at a rubber 
plantation when he shot and killed two children.  However, 
these claimed stressors are not consistent with the 
conditions of his service as a radio repairman.  There is no 
objective evidence of record, such as service records, 
statements from service comrades, or other credible 
supporting evidence, to suggest that these events actually 
occurred.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd 
124 F.3d 228 (Fed. Cir. 1997).  The veteran has been told 
that he must provide specific dates and places of events, as 
well as the full names and unit designations of casualties, 
in order to verify his claimed stressors.  However, he has 
failed to provide any specific information that would be 
capable of corroboration.  Therefore, the Board finds that 
the RO has made all reasonable efforts to corroborate the 
veteran's claimed stressors and that no further development 
is needed.

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding [an] 
in-service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence,' " Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In the absence of confirmation of a stressful 
incident which supports a diagnosis of PTSD, any diagnosis of 
PTSD cannot be considered reliable.  "Just because a 
physician or other health care professional accepted the 
veteran's description of his Vietnam experiences as credible 
and diagnosed the appellant as suffering from PTSD does not 
mean that the BVA was required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
"The BVA [is] not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences...."  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 
Vet. App. 190, reconsideration denied, 1 Vet. App. 406 
(1991).  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, the veteran's claim of 
entitlement to service connection for PTSD must be denied.  

In conclusion, as the veteran has failed to prove that his 
PTSD is related to a verified inservice stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The Board also has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


                                                          
REMAND

In March 1998, the RO denied the veteran's claim for a 
compensable rating for the his low back strain and notified 
the veteran of that decision.  The veteran filed a timely 
notice of disagreement in July 1998.  While a statement of 
the case with respect to this issue was sent to the veteran, 
it incorrectly styled the issue as "whether new and material 
evidence had been submitted to reopen" a claim for a 
compensable rating for his low back strain.  As finality does 
not apply to increased rating claims, the Board finds that 
the RO must issue an appropriate statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).
The RO should issue a statement of the 
case on the issue of entitlement to a 
claim for a compensable rating for a low 
back strain.  The veteran is advised that 
he must submit a timely substantive 
appeal to perfect his right to appellate 
review by the Board.

The sole purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


